 DILENE ANSWERING SERVICE, INC.Dilene Answering Service, Inc. and United TelephoneAnswering and Communications Service Union, Lo-cal 780, Retail, Wholesale, and Department StoreUnion, AFL-CIO. Case 2-CA-15460July 25, 1978DECISION AND ORDERBY MEMBERS PFNI IO1, MUtRPH'. ANI) TR'lESI).l IFUpon a charge filed on March 10, 1978, by UnitedTelephone Answering and Communications ServiceUnion. Local 780, Retail, Wholesale, and Depart-ment Store Union, AFL-CIO, herein called theUnion, and duly served on Dilene Answering Ser-vice, Inc., herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 2. issued a com-plaint and notice of hearing on March 16, 1978,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Sec-tion 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearing be-fore an Administrative Law Judge were duly servedon the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on December 28,1977, following a Board election in Case 2-RC17707, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate: ' and that.commencing on or about February 27, 1978, and atall times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represen-tative, although the Union has requested and is re-questing it to do so. On March 28. 1978, Respondentfiled its answer to the complaint denying in part theallegations in the complaint and raising an affirma-tive defense.On April 24, 1978, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment, with exhibits attached. Subsequent-ly, on May 2, 1978, the Board issued an ordertransferring the proceeding to the Board and a No-Official notice is taken of the record in the representation pruceeding.Case 2 RC-17707, as the term "re.cord" is defined in Sees 102'68 and102 69(g) of the Board's Rules and Regulations. Series 8. as amended SeeLTV Elerirosystems, Inc. h66 Nl.RB 938 (19671. enfd. 388 F d 683 (C'A 4.1968). Golden Age Beverage Co, 167 NLRB 151 (11967). enfd 415 F.2d 26(C.A. .1969): Interrspe ()o .Penllh 269 I Supp 573 {1)(' V'a. 1967):Follerr Corp. 164 NLRB 378 (1967). enfd 397 1F.2d 91 (' A 7. 1968): Sec9(dl of the NLRA, as amendedtice To Show Cause w'h the General Counsel's Mo-tion for Summary Judgment should not be granted.Respondent did not file a response to the Notice ToShow Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thorit' in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondent doesnot deny the request and refusal to bargain. Respon-dent, however. in substance attacked the Union'scertification bN denying that the Union is a labororganization within the meaning of Section 2(5) ofthe Act and by denying that the Union, by virtue ofSection 9(a) of the Act, is the exclusive bargainingrepresentative of its emplosees. It further asserts asan "affirmative defense" that the Union had offeredto waive initiation fees in the election held on Sep-tember 16. 1977. and that the election should havebeen set aside by the Board under. N.L. RB. v. SaalirMlanuJalcturig( C.. 414 t.S. 270 (1973).Review of the record herein, including the recordin Case 2 RC 17707. reveals that on August 10.1977. following a hearing, the Acting Regional Direc-tor for Region 2 issued his Decision and Directionwherein he, inter alia., found that the Union was alabor organization within the meaning of the Act andrejected Respondent's contention that the Union Wkasits business rival and therefore was disqualified fromrepresenting its employees. On August 24, 1977. Re-spondent filed a request for review of the Acting Re-gional Director's Decision in which it solely contend-ed that he erred in failing to find the Uniondisqualified from representing its employees. By tele-graphic order dated September 15. 1977, the Boarddenied Respondent's request for review. Thereafter.an election was conducted on September 16, 1977,under the direction of the Regional Director for Re-gion 2 in the unit found appropriate, which resultedin a majority of the ballots being cast in favor of theUnion. Subsequently, Respondent filed objections toconduct affecting the results of the election, alleging,inter alia, that the Union offered to waive initiationfees for the employees in violation of the Savair stan-dards.After investigation, the Regional Director issued aSupplemental Decision and Certification of Repre-sentative on December 28, 1977. in which she over-ruled Respondent's objection based on Savair andcertified the Union as exclusive bargaining represen-237 NLRB No. 27155 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtative of the employees in the appropriate unit.2Thereafter, Respondent filed a request for review ofthe Regional Director's Supplemental Decision. Bytelegraphic order dated February 8, 1978, the Boarddenied Respondent's request for review. It thus ap-pears that Respondent is attempting in this proceed-ing to relitigate issues fully litigated and finally de-termined in the representation proceeding.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.3All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or pre-viously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is proper-ly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDING(S O1 FAC'II. rTHE BUSINESS OF RESPONDENIRespondent, a New York corporation, maintainsits principal office and place of business at SpringValley, New York, where it is engaged in the opera-tion of a telephone answering service. At all timesmaterial herein, Respondent and Pintard TelephoneExchange, Inc., Answering Yonkers, Inc., and An-swering Orange, Inc., have been affiliated businessenterprises with common officers, ownership, direc-tors, management, and supervision and have formu-lated and administered a common labor policy af-fecting employees of the aforementioned operations.We find that by virtue of its operations Respondentand the aforesaid corporations constitute a single,integrated business enterprise and a single employerwithin the meaning of the Act. During the 12-monthperiod preceding the complaint, Respondent, in thecourse and conduct of its operations, derived grossrevenues in excess of $500,000 and purchased and2 In her Supplemental Decision. the Regional Director granted Respon-dent's request for permission to withdraw its other objections.l See Pittshurgh Plate Glass Co. v. N LR B. 313 U.S. 146. 162 (1941):Rules and Regulations of the Board, Secs. 102 67(f) and 102.69/c).received at its various facilities goods and materialsvalued in excess of $50,000 directly from States of theUnited States other than the State in which Respon-dent's facilities are located.We find, on the basis of the foregoing, that Re-spondent is. and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assert juris-diction herein.II IHi lABOR ORGANIZAIION INVOI.VEDUnited Telephone Answering and Communica-tions Service Union, Local 780, Retail. Wholesaleand Department Store Union, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.111. rill t N AIR IABOR PRACTIC ESA. The Representation Proceeding1. The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time employeesemployed by Respondent at its facility locatedat 49 South Main Street. Spring Valley, NewYork, excluding guards and supervisors as de-fined in the Act.2. The certificationOn September 16, 1977, a majority of the employ-ees of Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the RegionalDirector for Region 2, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on December 28, 1977. and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about February 21, 1978, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencing156 DILENE ANSWERING SERVICE. IN('.on or about February 27, 1978, and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly, we find that Respondent has. sinceon or about February 27. 1978. and at all times there-after, refused to bargain collectively with the Unionas the exclusive representative of the employees inthe appropriate unit, and that, by such refusal. Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act.IV. TliE EFFECI OF 01E UL'NFAI )RI.\BOR PRAt( IICS 1 P()\O(OMMiR(CIThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section 1. above, have a close. inti-mate, and substantial relationship to trade, traffic.and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.' lTlE REMiD- YHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (I) of the Act, we shallorder that it cease and desist therefrom and. uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poulhrv Company, In(.. 136NLRB 785 (1962); Commerce Conmpaniy d1h a LamarHotel, 140 NLRB 226, 229 (1962)., enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964); Bur-nett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CoNc( I .SoNs OF LAw1. Dilene Answering Service, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. United Telephone Answering and Communica-tions Sers ice i nion. Local 780. Retail. Wholesaleand Department Store Union, AFL (IO, is a labororganization within the meaning of Section 2(5) ofthe Act.3. All full-time and regular part-time employeesemployed b, Respondent at its facility located at 49South Main Street. Spring Valley, New York. exclud-ing guards and supervisors as defined in the Act,constitute a unit appropriate for the purpose of col-lective bargaining within the meaning of Section 9hb)of the Act.4. Since December 28. 1977, the above-named la-bor origanization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a} ofthe Act.5. B. refusing on or about February 27. 1978. andat all times thereafter, to bargain collectively with theabos e-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. Bs the aforesaid refusal to bargain. Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)( I) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ins of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent, Di-lene Answering Service. Inc.. Spring Valle!, NewYork, its officers, agents, successors, and assigns.shall:1. ('ease and desist from:(a) Refusing to bargain collectively concerningrates of pay, w\ages. hours. and other terms and con-ditions of employment with United Telephone An-swering and Communications Service Uinion. Local780. Retail. Wholesale and Department Store Union.AFL CIO. as the exclusive bargaining representativeof its employees in the following appropriate unit:All full-time and regular part-time employeesemployed by the Respondent at its facility locat-ed at 49 South Main Street. Spring Valles. New157 DECISIONS OF NATIONAL LABOR RELATIONS BOARDYork. excluding guards and supervisors as de-fined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its offices and facilities at Spring Val-ley, New York, copies of the attached notice marked"Appendix." 4 Copies of said notice, on forms pro-vided by the Regional Director for Region 2, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately upon re-ceipt thereof and be maintained by it for 60 consecu-tive days thereafter, in conspicous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.In the event that this Order is enforced hb a judgement of a LUnitedStates Court of Appeals. the %ords in the notice reading "Posted hb Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States ( Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE AnII. i NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with UnitedTelephone Answering and Communications Ser-vice Union, Local 780, Retail, Wholesale and De-partment Store Union, AFL-CIO, as the exclusiverepresentative of the employees in the bargainingunit described below.WE WILii NOT in an)y like or related mannerinterfere with. restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofall employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment.and, if an understanding is reached, embody suchunderstanding in a signed agreement. The bar-gaining unit is:All full-time and regular part-time employeesemployed by Respondent at its facility locatedat 49 South Main Street, Spring Valley, NewYork, excluding guards and supervisors as de-fined in the Act.DILENE ANSWERING SERVICE. INC.158